Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to an apparatus and a method of operating a network node in a radio access network, the method includes transmitting a resource allocation message comprising a bit field, the resource allocation message being transmitted for reception in a common search space to which a first bandwidth part with a first unit size of resource allocation is associated. The bit field allocates resources in a second bandwidth part with a second unit size of resource allocation. 
Prior arts were found for the independent claims as follows:
(3GPP TSG RAN WG1 Meeting 90bis R1-1717954; Title: Further discussion on DCI formats; Agenda Item: 7.3.1.4; Source: LG Electronics; Document for: Discussion and decision; Location and Date: Prague, CZ, October 9-13,2017, insisting of 6-pages. Which is cited in IDS filed on 12/19/2019), hereinafter D1 
(3GPP TSG RAN WG1 Meeting AH 1801 R1-1800384; Title: Remaining issues on bandwidth part operation; Agenda Item: 7.3.4.1; Source: LG Electronics; Document for: Discussion and decision; Location and Date: 
D1 discloses dynamic switching of active bandwidth part, fallback DCI or DCI format (which can be scheduled in common search space), active BWP for DL, default BWP for fallback DCI, and transmitting duplicate DCI and data for old and active BWPs.
  	D2 discloses a BWP indicator (where a DCI format can indicate DL BWP used for PDSCH transmission) and proposes PDSCH scheduled by DCI format 1_0 to be transmitted on DL BWP.
	Applicant uniquely claimed the below distinct features in independent claims 1, 10-11 and 20 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method of operating a network node in a radio access network, the method comprising: 
transmitting a resource allocation message comprising a bit field, the resource allocation message being transmitted for reception in a common search space in a first bandwidth part with a first unit size of resource allocation, the bit field mapping to resources to be allocated in a second bandwidth part with a second unit size of resource allocation.
 	Claim 10:
 	A network node for a radio access network, the network node comprising processing circuitry configured to cause the network node to: 

	Claim 11:
A method of operating a user equipment in a radio access network, the method comprising:
receiving a resource allocation message, the resource allocation message comprising a bit field, the resource allocation message being received in a common search space in a first bandwidth part with a first unit size of resource allocation, the bit field mapping to resources to be allocated in a second bandwidth part with a second unit size of resource allocation; and 
communicating on the second bandwidth part utilizing the second unit size based on the bit field.
	Claim 20:
 	A user equipment for a radio access network, the user equipment comprising processing circuitry configured to cause the user equipment to: 
receive a resource allocation message, the resource allocation message comprising a bit field, the resource allocation message being received in a common search space in a first bandwidth part with a first unit size of resource allocation the bit field mapping to resources to be allocated in a second bandwidth part with a second unit size of resource allocation; and 


These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/WILL W LIN/Primary Examiner, Art Unit 2412